Citation Nr: 0629652	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for chronic obstructive pulmonary disorder (COPD) 
prior to June 8, 2006; and entitlement to an evaluation in 
excess of 60 percent for COPD from June 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1949 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In June 2006, the veteran's representative submitted a claim 
for entitlement to individual unemployability benefits.  This 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to July 16, 2004, the veteran's COPD was not 
manifested by Forced Expiratory Volume in one second (FEV-1) 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) (Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method) 40- to 55 
percent predicted.

2.  Since July 16, 2004, the veteran's COPD is manifested by 
not less than FEV-1 of 41 percent; FEV-1/FVC of less than 40 
percent predicted, DLCO (SB) of less than 40 percent 
predicted, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
required outpatient oxygen therapy are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
COPD prior to July 16, 2004, are not met.  1155, 5107; 38 
C.F.R. §4.1, 4.7, 4.97, Diagnostic Code 6604 (2005).
    
2.  The criteria for a 60 percent rating, but not greater, 
for COPD since July 16, 2004, are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §4.1, 4.7, 4.97, Diagnostic Code 6604 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2003 Remand, the Appeals 
Management Center scheduled the veteran for an examination 
with a pulmonary specialist to determine the nature and 
extend of the veteran's COPD.  The Board specifically noted 
that pulmonary function tests must be conducted, including 
maximum oxygen consumption in order to comply with 38 C.F.R. 
§4.97.  The Board notes that a maximum oxygen consumption 
test was not conducted at the September 2004 VA examination.  
An opinion was rendered in June 2006 by JEB.  JEB noted that 
the veteran walked with the use of a walker due to 
degenerative disc and joint disease of the spine and that the 
veteran had multiple pulmonary function tests between 
September 2000 and February 2006.  JEB noted that he spoke 
with the veteran's treating pulmonologist, Dr. TAA, who 
stated that the veteran's FEV1 was most indicative of his 
pulmonary function due to the COPD.  JEB also noted that they 
also discussed the veteran's ability to perform the necessary 
actions to obtain a maximum oxygen consumption value and Dr. 
TAA indicated that due to his back condition that limits his 
ability to walk or ride a bicycle, the veteran was not 
physically capable of performing the necessary treadmill or 
bicycle action in order to provide the data necessary to 
determine his maximum oxygen consumption.  After this 
corroboration, JEB rendered an opinion that the veteran was 
not capable of performing the test to determine maximum 
oxygen consumption due to degenerative disc and joint disease 
of the spine and his requirement to use a walker.  

The Board notes at the July 2006 travel board hearing, the 
veteran's representative stated that the rater made a phone 
call to the C&P office and in response to the call, the 
physician's assistant at the C&P office stated that he 
checked with one of the primary care providers and that they 
said, he believed, that it was FEB that would be the criteria 
that the veteran should be evaluated under.  The veteran's 
representative stated that in utilizing the information, the 
RO stated that they had an opinion from a physician but that 
there was no written information, no statement from the 
doctor to determine what weight should be given to this 
information.  

The Board notes that the VA examiner did not just check with 
one of the primary care providers, he consulted with the 
veteran's primary care physician, and after the consultation, 
the information was documented.  Thus, the Board finds that 
this information is competent medical evidence.  Therefore, 
due to the fact that the veteran's FEV1 is most indicative of 
his pulmonary function due to COPD coupled with the veteran's 
inability to perform a maximum oxygen consumption test, the 
failure to execute the remand instruction with respect to the 
maximum oxygen consumption test was de minimus and not the 
violation of the veteran's rights contemplated by Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, based on the 
foregoing actions, the Board finds that there has been 
substantial compliance with the Board's December 2003 Remand. 
See Dyment v. West, 13 Vet.App. 141 (1999).

II.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in April 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing him to submit any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

Although the VCAA notice referred to above does not 
specifically address the effective date that may be assigned 
in the appeal of an initial evaluation it does provide notice 
regarding development of the evidence throughout the appeal 
period. Because the effective dates assigned in an initial 
evaluation are based on facts found, the effective dates are 
necessarily assigned in accordance with what the evidence 
demonstrates, as was done in this appeal.  The veteran is not 
harmed by failing to remand the instant appeal for the 
purpose of notifying him that effective dates may be assigned 
in accordance with the facts found.  Such notice could not 
provide him with any additional opportunity to present 
relevant evidence because such evidence would be identical to 
evidence which he has already been notified that he should 
identify or submit, i.e., the evidence upon which the 
effective date is determined is the same evidence upon which 
the determination of degree of disability is based.  
Accordingly, any error in failing to notify the veteran 
regarding the effective dates is harmless with respect to 
claims which are granted in this decision as well as with 
respect to claims which are denied because of the above 
analysis and because with respect to claims that are denied 
the issue of an effective date is moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in September 2004. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2006 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing both the original assignment of a 
disability evaluation (30 percent) following an award of 
service connection for COPD as well as the 60 percent 
disability evaluation assigned effective June 8, 2006.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's COPD is rated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  This Code provides a 30 percent for 
FEV-1 of 56 to 70 percent of predicted value, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent of 
predicted value.  
 
A 60 percent rating is warranted for FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method) 40- to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent rating is warranted for a FEV-1 of less than 40 
percent of predicted value, or; a FEV-1/FVC of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6604 (2005).  

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  In 
evaluating the veteran's claim, the Board notes the following 
post-bronchodilator values:

March 12, 2002 - FEV1 - 59% predicted; FEV1/FVC - 67%; 
July 16, 2004 - FEV1 - 41% predicted;  FEV1/FVC - 64%;
August 26, 2004 - FEV1 - 58% predicted; FEV1/FVC - 68%;
June 1, 2005 - FEV1 - 51% predicted; FEV1/FVC - 66%;
February 23, 2006 - FEV1 - 50% predicted; FEV1/FVC - 67%

The Board further notes that the RO based the original 
assignment of 30 percent effective from December 29, 1997 on 
the results of the tests conducted in September 2000 which 
showed FEV1 - 55% and FEV1/FVC - 64%.  

The Board also notes that the June 2006 VA examiner opined 
that the test results most indicative of the veteran's 
pulmonary function due to his COPD was FEV1.  Because of this 
opinion, the Board has considered all the pulmonary tests 
results but has given more weight to the FEV1 results. 

In light of the pulmonary function tests shown above, the 
veteran's COPD was productive of impairment consistent with a 
30 percent rating (FEV-1 of 56 to 70 percent of predicted 
value, or; FEV-1/FVC of 56 to 70 percent) for the period 
prior to July 16, 2004 .  On July 16, 2004, however, the 
veteran's COPD was productive of impairment consistent with a 
60 percent rating (FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent).      

The Board finds the preponderance of the evidence to be 
against a disability rating in excess of 60 percent for the 
veteran's COPD as the veteran has not demonstrated the level 
of pulmonary function loss required for a 100 percent rating.  
The veteran's pulmonary function test results after 
bronchodilator all failed to meet the threshold required for 
a higher rating; he has not exhibited cor pulmonale or 
related cardiopulmonary complications secondary to his 
chronic obstructive pulmonary disease; he has not reported 
any episodes of acute respiratory failure; and while he has 
been prescribed oxygen for his sleep apnea, he does not 
require outpatient oxygen therapy for his COPD.  Overall, the 
preponderance of the evidence is against a 100 percent rating 
for the veteran's COPD.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent prior to July 16, 
2004 and in excess of 60 percent since July 16, 2004 for the 
veteran's COPD.  


ORDER

Entitlement to a rating in excess of 30 percent for COPD 
prior to July 16, 2004 is 


denied.  
    
Entitlement to a rating of 60 percent, but not greater, for 
COPD since July 16, 2004 is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


